Determination of the Appellate Term and the judgment of the City Court of the City of New York, County of New York, reversed and a new trial ordered, with costs in this court and in the Appellate Term to the appellant to abide the event, on the ground that the verdict is contrary to the evidence. Present — Martin, P. J., Cohn, Callahan, Peck and Van Yoorhis, JJ.; Cohn, J., dissents: There was ample credible evidence to sustain the finding of the jury, and its verdict should not be set aside. Accordingly, I dissent and vote to affirm the determination of the Appellate Term.